Citation Nr: 0117850	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance (DEA) under the provisions of 38 
U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD                  

Stanley Grabia, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from March 1968 to March 1970.  He died on 
November [redacted], 1998.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that service connection for the 
veteran's cause of death could not be granted, and that basic 
eligibility to DEA under title 38 U.S.C. chapter 35 had not 
been established.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran had service in Vietnam.

3.  The veteran died on November [redacted], 1998, at the age of 49; 
the immediate cause of death was identified as acute 
leukemia.  No other significant conditions contributing to 
death were noted.  No autopsy was performed.

4.  At the time of his death, the veteran was service-
connected for lymphadenitis of the groin, and hydradenitis, 
evaluated as 50 percent disabling; hemorrhoids, evaluated as 
non-compensable; and orchitis and epididymitis evaluated as 
non-compensable.

5.  Acute leukemia, may not be presumed to have been incurred 
as the result of exposure to herbicide agents used in 
Vietnam.

6.  Service medical records do not show the presence of 
leukemia during service, nor is leukemia demonstrated within 
one year following separation from service.

7.  The preponderance of the credible and probative evidence 
of record shows that the veteran's acute leukemia was not 
incurred in or aggravated by service, nor was it otherwise 
etiologically related to service, including any exposure in 
service to herbicides; service connection under provisions 
for Agent Orange exposure is not legally permissible.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or materially, 
nor in any way lent assistance to the condition that led to 
his death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1310, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2000).

2.  There is no legal basis for entitlement to DEA under 38 
U.S.C. chapter 35.  38 U.S.C.A. §§ 3501, 3510 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the veteran's widow, contends in 
essence that service connection should be granted for the 
cause of the veteran's death.  She asserts that the veteran's 
service connected disorders; or in the alternative, his 
exposure to Agent Orange while serving in Vietnam, caused or 
substantially or materially contributed to the acute 
leukemia, the condition which led directly to his cause of 
death. 

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  

The Board finds that while this law was enacted during the 
pendency of this appeal, but was considered by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when Board addresses a matter not addressed by the RO, Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the claimant).  In that regard, 
the Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
In particular, the April 2000 Statement of the Case informed 
the appellant that she failed to submit evidence establishing 
any kind of relationship between the veteran's military 
service and the conditions causing death.  This should have 
put her on notice of the type of evidence needed to support 
her claim.  Moreover, all identified records are associated 
with the file and there is no indication that there are any 
outstanding records pertinent to this appeal that are 
available.  Therefore, the Board finds that all relevant 
facts have been properly and sufficiently developed and no 
further assistance to the appellant is required in order to 
comply with the duty to assist her as mandated by current 
law.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995). Acute leukemia will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A chronic disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (2000) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(2000) will be considered chronic under these provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a) (2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service in Vietnam, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (2000) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2000) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (2000).    

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (2000) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notices, 59 Fed. Reg. 341 (1994); 64 Fed. 
Reg. 59232-59243 (1999).  The National Academy of Sciences 
most recent report issued in April 2001 concluded that there 
was "limited/suggestive" evidence of a relationship between 
herbicide exposure and acute leukemia in the children of a 
veteran so exposed, but the Academy did not change its 
classification for any other health effects regarding their 
association with herbicide exposure.  Hence, there is no 
medically accepted link between herbicide agents and the 
development of leukemia in Vietnam veterans.

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e)).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the evidentiary assertions as to the claim of 
service connection for the cause of the veteran's death as a 
result of Agent Orange exposure in service are beyond the 
competence of the appellant.
For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

As noted in the Certificate of Death, the veteran died on 
November [redacted], 1998, at the age of 49, and the cause of death 
was acute leukemia.  No other conditions were listed as 
either causing or contributing to his death.

At the time of death, service connection had been established 
for lymphadenitis of the groin, and hydradenitis, evaluated 
as 50 percent disabling; hemorrhoids, evaluated as non-
compensable; and orchitis and epididymitis evaluated as non-
compensable.

The appellant offered testimony at a hearing at the RO in 
October 2000.  In essence, she testified that her husband's 
service connected hemorrhoids contributed to his death. The 
service representative attempted to clarify her testimony by 
suggesting that the veteran's multiple service connected 
conditions as well as his hemorrhoids may have weakened his 
condition and contributed to death.  In addition, the 
appellant testified that she believed exposure to Agent 
Orange also may have caused her husband's leukemia and death.  
The hearing officer also attempted to clarify the appellant's 
contention, by stating , "Okay.  So you're not claiming that 
the lymphadenitis or hydradenitis or hemorrhoids actually 
caused the leukemia? You're not saying that, are you?"  She 
responded that it was part of her contention.  The hearing 
officer also explained to the widow that leukemia was not 
recognized at this time, by VA, as being caused by exposure 
to Agent Orange.

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of acute leukemia.  
The February 1970 separation  examination report demonstrates 
a normal clinical evaluation.  Leukemia was not noted within 
1 year of service.

According to the death certificate, acute leukemia caused the 
veteran's death.  The acute leukemia from which the veteran 
suffered at the time of his death, was not shown in service 
or for several years thereafter.  While it was conceded that 
the veteran was exposed to herbicides in service, there is no 
competent medical evidence on file that associates the cause 
of the veteran's death by acute leukemia with his period of 
service or any occurrence, including exposure to herbicides, 
therein.

Furthermore, there is also no competent medical opinion to 
the effect that acute leukemia was caused by or aggravated by 
his exposure to herbicides in Vietnam, or that herbicide 
exposure contributed to the cause of the veteran's death.  
Likewise, there was no medical evidence to show that the 
veteran's service connected disabilities of lymphadenitis, 
hydradenitis, or hemorrhoids, in any way caused or 
contributed substantially or materially to the veteran's 
death from the acute leukemia listed on the death 
certificate.

Thus, after reviewing the record in its entirety, the Board 
concludes that the appellant's assertion that the veteran's 
service connected disabilities contributed to the veteran's 
death; or in the alternative that exposure to herbicides in 
service caused the leukemia which in turn caused his death, 
is not supported by the evidence of record.  Since the 
appellant has failed to show that the veteran's service-
connected disabilities played any part in the veteran's 
death, the claim must be denied.  The medical evidence 
clearly establishes that the veteran's death was due to acute 
leukemia, with no other significant condition contributing to 
death.  However, the evidence does not contain any reference 
or evidence of a link to any of the veteran's service-
connected disabilities or a disability of service origin.  
Indeed, the only evidence of record associating the veteran's 
death with military service is the appellant's testimony, 
which is not competent for the purpose of offering an opinion 
of medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In conclusion, a preponderance of the evidence 
is against entitlement to service connection for the cause of 
the veteran's death.

With respect to DEA benefits, the Board notes that only an 
"eligible person" may receive such assistance, and that such 
a person must be the child or surviving spouse of a person 
whose cause of death is service connected.  See 38 U.S.C.A. 
§ 3501, 3510 (West 1991 & Supp. 2000); 38 C.F.R. § 3.807 
(2000).  Since service connection for the veteran's cause of 
death has been denied, no legal basis for entitlement to DEA 
exists and the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in cases in which the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under the provisions of 38 U.S.C. chapter 
35 is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

